IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50105
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FELIPE MAYNEZ-ESPARZA,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. EP-96-CR-483
                        - - - - - - - - - -
                         November 24, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Felipe Maynez-Esparza (“Maynez”) appeals his conviction for

possession with intent to distribute marijuana and importation of

marijuana in violation of 21 U.S.C. §§ 841(a)(1), 952(a) and

960(a)(1).

     Maynez argues that the evidence presented at trial was

insufficient to support the jury’s finding that he knowingly

possessed and imported marijuana.   We have reviewed the briefs

and the record, and conclude that the record is sufficient to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50105
                               -2-

support the jury’s finding that Maynez knowingly imported and

possessed marijuana with intent to distribute.   See United States

v. Diaz-Carreon, 915 F.2d 951, 953 (5th Cir. 1990)

     Maynez also argues that the district court erred in giving

the jury a deliberate ignorance instruction.   Based on Maynez’s

defense of a lack of guilty knowledge and the evidence adduced at

trial, the district court did not err in its instruction.   See

United States v. McKinney, 53 F.3d 664, 676 (5th Cir. 1995).

     AFFIRMED.